UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 25, 2010 Date of Report (Date of earliest event reported) TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Florida 0000-21329 65-0655973 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification number) 599 9th Street North, Suite 101 Naples, Florida 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The Annual Meeting of Shareholders of TIB Financial Corp. (the “Company”) was held on May 25, 2010. Proxies for the meeting were solicited pursuant to Regulation 14A of the Securities Exchange Act of 1934. This current report on Form 8-K discloses the voting results for all matters voted upon at this Annual Meeting. Proposal # 1 – Election of Directors The following directors were elected to serve until the annual meeting of shareholders in 2012. Each nominee was an incumbent director, no other person was nominated, and each nominee was elected. The number of votes cast was approximately as follows: FOR WITHHELD Bradley A. Boaz John G. Parks, Jr. Marvin F. Schindler Otis T. Wallace Additionally, shareholders voted on six additional proposals. These proposals and approximate results are as follows: PROPOSAL FOR AGAINST ABSTAIN #2 Advisory (Non-Binding) Resolution to Ratify Executive Compensation #3 Approval of an Amendment to the Company’s Restated Articles of Incorporation to Increase the Number of Authorized Shares of Common Stock from 100,000,000 to 750,000,000 Shares #4 Authorization of a Private Placement of Securities to Accredited Investors #5 Approval of an Amendment to the Company’s 2004 Equity Incentive Plan #6 Grant Proxy Holders Discretionary Authorization to Vote to Adjourn Annual Meeting for up to 120 Days to Allow for the Solicitation of Additional Proxies #7Shareholder Proposal on Directors Fees ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Exhibits 3.1Articles of Amendment to Restated Articles of Incorporation of TIB Financial Corp. 99.1Amendment No. 1 to TIB Financial Corp. 2004 Equity Incentive Plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIB FINANCIAL CORP. Date:May 26, 2010 By: /s/Stephen J. Gilhooly Stephen J. Gilhooly EVP, Chief Financial Officer and Treasurer
